        Case 6:20-cv-00764-ADA Document 12-5 Filed 11/02/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 GREATGIGZ SOLUTIONS, LLC,

               Plaintiff,                               Case No. 6:20-cv-00764

               v.                                       JURY TRIAL DEMANDED

 DOORDASH, INC.,

               Defendant


                       PROPOSED ORDER GRANTING
               DEFENDANT DOORDASH, INC.’S MOTION TO DISMISS

       Before the Court is DoorDash, Inc.’s Motion to Dismiss for Failure to State a Claim. After

considering the Motion, the briefing, and the argument of the parties, the Court finds that the

Motion should be and is GRANTED.

       IT IS SO ORDERED
